Citation Nr: 1642851	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disorder, claimed as secondary to the service-connected lumbar spine degenerative joint disease (DJD). 

 2.  Entitlement to service connection for a left upper extremity disorder, claimed as secondary to the service-connected lumbar spine DJD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from November 1992 to July 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.  

In November 2014 the Board remanded the appeal for additional development.  

As noted in the Board's prior remand, the issue of service connection for a neck or cervical spine disorder has been raised by the record during a May 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders affecting his bilateral upper extremities, which he contends are the result of his service-connected lumbar spine DJD.

Pursuant to the November 2014 Board remand, the Veteran underwent a VA examination in January 2015 to determine whether his bilateral upper extremity disorders were caused or aggravated by the service-connected lumbar spine DJD.  The examiner opined that the claimed right upper extremity and/or left upper extremity neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further noted that the right upper extremity neuropathy was not due to the service-connected lumbar spine disability.  

Given that the VA examiner's opinion was incomplete, the AOJ requested an addendum opinion and specifically asked the examiner to address aggravation.  In a June 2015 VA addendum opinion the VA examiner stated that it was less likely than not that the claimed disorders of the upper extremities were secondary to or proximately due to or the result of the service-connected lumbar spine DJD.  In support of the opinion the examiner noted that the lumbar spine disability involved degenerative arthritis of the spine and the moderately severe nonfocal right ulnar mononeuropathy and right upper extremity radiculopathy were diagnosed several years earlier.  The examiner concluded that nerve damage and radiculopathy had not been caused by or were related to the lumbosacral spine disability.  

Accordingly, the examiner again failed to opine as to whether the lumbar spine DJD aggravated the Veteran's bilateral upper extremity disorders.  The omission of an opinion regarding aggravation by the lumbar spine DJD renders the June 2015 VA addendum opinion inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the opinions rendered by the VA examiner are conclusory in nature and not supported by an adequate rationale.  Therefore, given the specific directives in the November 2014 Board remand, the Board finds an addendum opinion should be obtained.  Because this is now the third attempt at obtaining an adequate medical opinion, any future VA opinion should be obtained from a different examiner than the one that provided the January 2015 VA examination and the June 2015 addendum.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for a different examiner than the one who conducted the January 2015 VA examination and the June 2015 addendum to review the claims folder and provide an opinion that fully addresses the questions below.  If the examiner determines that an in-person examination or any diagnostic testing is necessary, it should be scheduled.  The examiner must review the entire claims file, and state on the examination report that review of the claims file was accomplished.

All disorders of the right and left upper extremities should be identified. The examiner must address the following questions: 

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability caused any right and/or left upper extremity disorder, to include the previously diagnosed moderately severe nonfocal right ulnar mononeuropathy and right upper extremity radiculopathy?  Please explain why or why not.

(b) If is the Veteran's right and/or left upper extremity disorders were not caused by service-connected lumbar spine DJD, then the VA examiner should provide an opinion as to whether it is at least as likely as not that any right and/or left upper extremity disorder is permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his lumbar spine DJD. Please explain why or why not. 

(c) If and only if the examiner believes that there is permanent worsening of any right and/or left upper extremity disorder by his lumbar spine DJD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the right and/or left upper extremity disorder that is due to his service-connected diabetes lumbar spine DJD.  The examiner should provide the medical basis for the conclusion reached. 

In making the above determinations, the examiner must clearly explain the rationale for any opinions rendered.

2.  Review the electronic claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






